Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0001040
                                                    03-FEB-2017
                                                    02:17 PM
                        SCWC-12-0001040

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

                         SCWC-12-0001040

      STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

       SEMISI NELSON, Respondent/Defendant-Appellee, and

           INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                       (CR NO. 05-1-2446)


                              AND


                         SCWC-12-0001041

      STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

       KAREN TERUYA, Respondent/Defendant-Appellee, and

           INTERNATIONAL FIDELITY INSURANCE COMPANY,

         Petitioner/Real Party in Interest/Appellant.

                       (CR NO. 02-1-1718)


                              AND


                          SCWC-12-0001042

       STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

    CONRADO CABIGON, JR., Respondent/Defendant-Appellee, and

            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                        (CR NO. 08-1-1192)


                              AND


                          SCWC-12-0001043

      STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

     STEVE D. FERRARIS, Respondent/Defendant-Appellee, and

            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                        (CR NO. 11-1-0306)

                               AND


                          SCWC-12-0001044

       STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

       DAVID K. BERRY, Respondent/Defendant-Appellee, and

            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                        (CR NO. 10-1-1289)


                               AND


                          SCWC-12-0001045

      STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

      JUSTIN NAKAMURA, Respondent/Defendant-Appellee, and

            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                        (CR NO. 09-1-1364)


                               AND


                          SCWC-12-0001046

       STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

         CEDRO MUNA, Respondent/Defendant-Appellee, and

            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                        (CR NO. 09-1-0616)


                               AND


                          SCWC-12-0001047

       STATE OF HAWAII, Respondent/Plaintiff-Appellee, v.

       JOHN PAUL LUNA, Respondent/Defendant-Appellee, and

            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest/Appellant.

                        (CR NO. 10-1-0621)

________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP NOS. XX-XXXXXXX, -1041, -1042, -1043,
                -1044, -1045, -1046, and -1047)




                                2

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., with
       Circuit Judge Nakasone in place of Wilson, J., recused)

     Petitioner/Real Party in Interest/Appellant International
Fidelity Insurance Company’s application for writ of certiorari
filed on December 23, 2016, is hereby accepted.
     IT IS FURTHER ORDERED, that no oral argument will be heard
in this case.   Any party may, within ten days and pursuant to
Rule 34(c) of the Hawaii Rules of Appellate Procedure, move for
retention of oral argument.
     DATED:   Honolulu, Hawaii, February 3, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Karen T. Nakasone




                                 3